Citation Nr: 0704214	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  

3.  Entitlement to service connection for a right wrist 
disorder.  

4.  Entitlement to service connection for left wrist 
disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a right ankle 
disorder.  

7.  Entitlement to service connection for a left ankle 
disorder.  

8.  Entitlement to service connection for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active service in June 2004.  

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

At his April 2006 hearing before the undersigned Veterans Law 
Judge the appellate submitted a statement withdrawing his 
appeal as to all issues other than those set out on the title 
page.  38 C.F.R. § 20.204 (2006).  

The issues of service connection for disorders of the right 
shoulder, right elbow, wrists, neck, and ankles are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a bilateral hearing loss by VA 
standards.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran submitted his claims for service connection in 
January 2004 prior to his discharge from the service.  The RO 
sent the veteran a letter in January 2004 which explained how 
the veteran could help with his claim, what the evidence must 
show to support his claims, and how VA could assist him in 
obtaining evidence.  VA arranged for pre-discharge 
examinations of the veteran.  A September 2004 rating 
decision adjudicated the veteran's claims.  A statement of 
the case was issued to the veteran in February 2005 which 
included the relevant laws and regulations and explained why 
some of his claims had been denied.  In April 2005, the 
veteran submitted a statement saying he had no additional 
evidence.  An additional ear, nose and throat evaluation was 
conducted in April 2005.  A supplemental statement of the 
case was issued in July 2006.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  The RO sent the veteran a letter in March 2006 
notifying him as required.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in April 2006.  

The evidence includes two audiological evaluations which do 
not demonstrate the veteran has a bilateral hearing loss by 
VA standards.  There is no clinical evidence to the contrary.  
See Wensch v. Principi, 15 Vet.App. 362, 368 (2001) (holding 
that when there is extensive factual development in a case 
that indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Veterans Claims Assistance Act of 2000 does not 
apply); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 
(2001).  The Board has concluded that no further assistance 
to the veteran is required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss must be denied as the claims folder does not 
include evidence demonstrating the veteran has impaired 
hearing by VA standards.  38 C.F.R. § 3.385 (2006).  

In February 2004 VA arranged for a private evaluation of the 
veteran's hearing.  The February 2004 audiological evaluation 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
20
20
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

A second private audiological evaluation performed by a 
private physician in April 2005 revealed, pure tone 
thresholds for bone conduction, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
10
10
10
25
20

Air conduction revealed , pure tone thresholds for bone 
conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
25
LEFT
15
10
10
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

The veteran's hearing acuity exceeds the required findings of 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores less than 94 percent.  The veteran 
does not have any auditory thresholds measured at 26 decibels 
or above, and his speech recognition scores exceed 94 percent 
in both ears.  

The evidence indicates the veteran does not currently have 
impaired hearing by VA standards as defined by the 
regulations.  The preponderance of the evidence is against 
the claim for service connection for a bilateral hearing 
loss.  38 C.F.R. § 3.385 (2006).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

A review of the current record reflects the RO's conclusion 
that only the veteran's military service from 1984 to 2004 
has been verified, but that he apparently served an 
additional 6 years on active duty, which has not been 
verified.  Active military service prior to 1984 should be 
verified, and any additional service medical records as this 
process may reveal should be obtained and associated with the 
claims file.   

At his hearing in April 2006 the veteran testified he 
received post service treatment at the VA hospital in 
Fayetteville and "in Jacksonville, North Carolina with Tri-
Care."  It does not appear that records of this treatment 
have been obtained.  This should be accomplished.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for his claimed right 
shoulder, right elbow, wrists, neck, 
and/or ankles disorders.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, and in any case, records of 
post service treatment of the veteran at 
the VA hospital in Fayetteville, North 
Carolina and through Tri-Care in 
Jacksonville, North Carolina should be 
obtained.  

2.  The RO should attempt to verify any 
active service of the veteran prior to 
1984, and any additional service medical 
records as this process may reveal should 
be obtained and associated with the 
claims file.  

3.  After the foregoing has been 
accomplished, the RO should review the 
evidence of record, undertake any 
additional development as then may be 
logically indicated (including conducting 
appropriate examinations), and 
readjudicate the claims.  If any claims 
remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


